Exhibit 10.1

 

Watson Wyatt Worldwide, Inc.

 

2008 Long-Term Incentive Program for Selected Associates

 

Summary

 

The Long-Term Incentive Program for Selected Associates (the Program) is a
long-term stock bonus program for key associates designed to meet specific
retention needs in certain parts of Watson Wyatt & Company, Watson Wyatt Limited
and their Affiliates (collectively, the “Company”).  Incentives are provided
through grants of deferred stock units tied to a 3-year performance period with
vesting contingent upon meeting certain Company goal thresholds.  This incentive
program does not replace the Fiscal Year End Bonus (FYEB) program.

 

Eligibility

 

Associates of the Company will be eligible for nomination to participate in the
Program.  Eligible participants will be nominated and approved by the
Compensation Committee of the Board (the Committee).  Generally, associates
eligible for nomination will be associates who are critical to the long-term
success of the Company and whom the Company seeks to retain due to various
factors, including but not limited to their ability to win major new projects or
clients, their ability to build strong and profitable relationships with our
most important clients, their exceptional technical competence and thought
leadership, or their critical role in the management of the Company.  A list of
participants nominated and approved by the Committee for the performance period
beginning January 1, 2008 and ending December 31, 2010 is attached hereto as
Attachment 1.

 

Performance Period

 

The performance period is a 3-year period that begins on January 1, 20xx and
ends on December 31, 20xx+3.  For example, the performance period that began on
January 1, 2008 will end on December 31, 2010.  Baseline metrics are established
at the beginning of the performance period (except that metrics for the first
performance period may be established after January 1, 2008).  At the end of the
performance period, performance metrics will then be measured.  The Company will
follow its standard process for financial reporting in conjunction with the
close of the calendar year (i.e., following the second quarter of the fiscal
year).  Once Company financial results are finalized and the Company has filed
its second quarter 10-Q (February following end of the calendar year) the final
performance metric results for the most recent performance period can be
determined.  The Chief Financial Officer will certify the final performance
metric results to the Committee, which will then determine the earnout for the
performance period.

 

Grants

 

Grants of stock (performance shares) are made under the 2001 Deferred Stock Unit
Plan for Selected Employees.  Grants are determined using base salary at the
start of the performance period as the starting point.  A multiplier, which
varies by participation tier, is then applied to that value to determine the
cash value of the performance shares.  The cash value is then converted to a
number of shares of stock based on the stock market closing price on the last
day of the first quarter of the performance period (i.e., March 31).  For
calculation purposes, salary information will be based on what is in effect as
of January 1 of the first calendar year of the performance period.

 

All performance share grants will be made by the Committee as of April 1 of the
first year of the performance period.  Final grant amounts will generally be
determined by the method outlined here.  However, the Committee, at its
discretion, may adjust final grant amounts.

 

--------------------------------------------------------------------------------


 

Vesting

 

The performance shares will vest 3 years from the first day of the performance
period based on the achievement of certain performance metrics and subject to
the participant’s continued employment on the vesting date unless waived in
accordance with the Termination Provisions herein.  Company performance goals
are established by the Committee at the beginning of each performance period. 
At the conclusion of each performance period, Company performance metrics are
measured against goals over the same period to determine the percentage of the
grant to be awarded.  The actual award is determined by an earnout schedule
which defines performance level ranges and associated earnout of grants.  Vested
shares are distributed to participants in March following the end of the
performance period and the filing of the 10-Q for the second quarter of the
fiscal year.  A participant must be an active employee of the Company on the
payment date in order to be eligible to receive a distribution of the vested
shares.

 

Performance Metrics and Earnout

 

The earnout for each performance period is determined by evaluating actual
region and practice performance, using pre-defined metrics, for the full 3-year
performance period.  Baselines for each metric will be established at the
beginning of each performance period by the Committee and will vary by region
and practice corresponding to the region and practice of each respective
participant.  The baseline will be determined by recording the metric applicable
to the prior calendar year (year ending December 31).

 

For grants under the Program covering the performance period beginning
January 1, 2008 and ending December 31, 2010, two types of financial metrics
will be used:

 

1.   Revenue Growth; and

 

2.   Net Operating Income (NOI) Percentage

 

Revenue Growth – Revenue growth is defined as the percentage change in revenue
from the calendar year prior to the performance period of the Program through
the third calendar year of the performance period.  Revenue will be defined as
the amounts included in the published internal results applicable to each
respective region and practice, as adjusted, if necessary, for practice-specific
adjustments for the performance period that are excluded from the financials
(e.g., for the effects of acquisitions and divestitures — see below).

 

Net Operating Income Percentage – The net operating income percentage will be
defined as the cumulative annual amounts of NOI for each of the three calendar
years in the performance period divided by total Revenue for the same period. 
All amounts will be derived from published internal results applicable to each
respective region and practice, as adjusted, if necessary, for practice-specific
adjustments for the performance period that are excluded from the financials (as
above).

 

--------------------------------------------------------------------------------


 

The financial metrics by region and practice are as follows:

 

Europe

 

Practice

 

Revenue Growth

 

NOI %

 

Benefits

 

15.76

%

25.0

%

HCG/WWDS

 

33.10

%

15.0

%

Investment

 

52.09

%

30.0

%

IFS

 

33.10

%

20.0

%

International - Global

 

24.23

%*

12.5

%

Business Services

 

19.10

%

23.0

%

 

--------------------------------------------------------------------------------

*The practice must also generate more revenues each year for other practices
than is generated by the International Practice for itself (to be measured each
year, and a record maintained, by the International Practice).

 

North America

 

Practice

 

Revenue Growth

 

NOI %

 

Benefits

 

17.76

%

31.9

%

Investment

 

72.80

%

20.0

%

Compensation

 

33.10

%

20.0

%

Growth

 

25.97

%

25.3

%

 

Earnout Schedule

 

At the end of the 3-year performance period, a sliding scale will be applied if
the performance measures are not met.  For achievement of less than 90% of
either applicable performance metric, no vesting will occur.  For achievement of
at least 90% of both performance metrics, but not 100% of both, the vesting
percentage will be equal to the lower of the two achievement percentages
(rounded down to the nearest 1/10th of a percentage point).

 

If at least 100% of both performance metrics are achieved, vesting will occur at
100%.

 

Notwithstanding the foregoing, however, a participant will not be entitled to
payment and vesting will not be deemed to have occurred with respect to that
particular participant unless the participant has achieved a minimum assessed
performance bonus in each of the three years (i.e., before applying the bonus
funding percentage for the participant’s region and practice) equivalent to
Performance Grade 4 (Strong Performance) with an assessed bonus between 90% and
100% of the participant’s target bonus.

 

--------------------------------------------------------------------------------


 

In performance periods where acquisitions occur:

 

Revenue at the start of the performance period will be increased by the revenue
generated by the acquired company during the annual period preceding the
acquisition. In the event an acquisition occurs after the first day of the
performance period, the acquisition revenue from the calendar year preceding the
acquisition will be discounted, using Watson Wyatt’s revenue growth rate, from
the calendar year preceding the acquisition to the beginning of the performance
period. In addition, the revenue to be counted for the acquired company in the
year of acquisition will be adjusted to be representative of a full year’s
revenue.  Acquisition revenue for purposes of this adjustment will be based on
the acquired company’s audited financials.  In the event audited financials are
unavailable, revenue generated from the acquired company will be based on the
acquired company’s internal financials as compiled in a fashion consistent with
those financials used to perform the valuation in connection with the purchase
price.

 

The revenue growth and NOI percentage calculations will be calculated on a
constant currency basis.

 

Dividend Equivalents

 

Participants will be entitled to the crediting of dividend equivalents during
the 3-year performance period.  Dividend equivalents shall be credited at the
same time, and in the same manner, and shall vest as specified in Section 4.1 of
the Company’s 2001 Deferred Stock Unit Plan for Selected Employees.

 

Termination Provisions

 

Performance shares granted to a participant whose employment terminates prior to
the scheduled vesting date on account of the participant’s death, or permanent
disability (permanent disability to be determined pursuant to the terms of the
Company’s tax-qualified pension plan in the U.S.) shall vest as if the
participant remained employed through the scheduled payment date.  Performance
shares granted to a participant whose employment terminates prior to the
scheduled payment date on account of retirement (determined pursuant to the
terms of the Company’s qualified pension plan in the U.S.) shall vest as the
Committee may determine, in its sole discretion and on a case-by-case basis. 
Performance shares granted to a participant whose employment terminates prior to
the payment date for reasons other than death, permanent disability or
retirement will not vest and shall be forfeited; provided, however, that the
Committee may determine, in its sole discretion and on a case-by-case basis, to
permit some or all of such participant’s performance shares to vest.

 

Change in Control or Capitalization

 

A change in control or capitalization (merger, consolidation, reorganization,
stock split, acquisition, etc.) may affect the value of performance shares
granted, earnout of vested performance shares or other provisions of the
Program.  To assure fair and equitable treatment of participants in the event of
such a change in control or capitalization, the Committee, at its discretion,
may make changes to grants and/or vesting that is consistent with the Change in
Control and Change in Capitalization provisions described in the 2001 Deferred
Stock Unit Plan for Selected Employees.  Under these circumstances, the
Committee may make appropriate adjustments to the number of performance shares
granted for any performance period, accelerate the vesting of any performance
shares granted, or provide for payment in cash in lieu of shares.

 

--------------------------------------------------------------------------------